DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/21/2021.  These drawings are accepted.

Claim Objections
Claim 20 is objected to because of the following informalities:  “a first on-lens chip…a second on-lens chip” should be changed to, as a suggestion, --a first on-chip lens…a second on-chip lens-- to be consistent with paragraph 79 disclosing “a micro lens (on-chip lens) 52”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,211,410 B2 (hereinafter “Patent 410”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claims of Patent 410.
Regarding Claim 20, Patent 410 teaches a production method for producing a light detecting device having a plurality of pixels including a first pixel (a second back-illuminated pixel) and a second pixel (a first back-illuminated pixel) adjacent to the first pixel, the method comprising: forming a light shielding film between a first on-lens chip and a first photoelectric conversion region of the first pixel and between a second on-lens chip and a second photoelectric conversion region of the second pixel in a cross-sectional view, wherein the light shielding film overlaps a first area of the first photoelectric conversion region and a second area of the second photoelectric conversion region, and wherein the second area is greater than the first area (since “aperture area of the second light shielding layer is larger than an aperture area of the first light shielding layer”, the light shielding layer surrounding the aperture area of the first light shielding layer as “the second area” is greater than the light shielding layer surrounding the aperture area of the second light shielding layer as “the first area”) (See Patent 410, claim 20).
Furthermore, claim 20 of Patent 410 additionally teaches, among other things, a first filter layer and a second filter layer.  Accordingly, claim 20 of Patent 410 has a narrower scope of claim compared to claim 20 of the instant application [underlying for clarity].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2013/0222630 a1; hereinafter “Hashimoto”).
Regarding Claim 1, referring to Figs. 1-3 and related text, Hashimoto teaches a light detecting device, comprising: a first pixel (101) including: a first on-chip lens (121 at 101); a first photoelectric conversion region (PD at 101) disposed below the first on-chip lens; and a first color filter region (118 at 101) disposed between the first on-chip lens and the first photoelectric conversion region in a cross-sectional view (fig. 1 and paragraphs 18-21); a second pixel (102) adjacent to the first pixel, the second pixel including: a second on-chip lens (121 at 102); a second photoelectric conversion region (PD at 102) disposed below the second on-chip lens; and a second color filter region (119 at 102) disposed between the second on-chip lens and the second photoelectric conversion region in the cross-sectional view (fig. 1 and paragraphs 18-21); and a light shielding film (110/122/123 at 101 and 102) disposed between the first on-chip lens and the first photoelectric conversion region and between the second on-chip lens and the second photoelectric conversion region, in the cross-sectional view, wherein the light shielding film overlaps a first area of the first photoelectric conversion region and a second area of the second photoelectric conversion region, and wherein the second area is greater than the first area (figs. 1, 3, and paragraphs 21-23, 30-31).
Regarding Claim 2, Hashimoto teaches further comprising a first layer (109 at 101 and 102) disposed between the first color filter region and the first photoelectric conversion region and the second color filter region and the second photoelectric conversion region in the cross-sectional view (paragraph 20).
Regarding Claim 3, Hashimoto teaches wherein the first layer includes silicon oxide (paragraph 20).
Regarding Claim 4, Hashimoto teaches wherein the second color filter region is configured to transmit white light (paragraph 21, transparent).
Regarding Claim 5, Hashimoto teaches wherein the first color filter region is configured to transmit red, green, or blue light (paragraph 21, green).
Regarding Claim 6, Hashimoto teaches wherein a material of the second color filter region is a same material as that of the second on-chip lens (paragraph 21).
Regarding Claim 8, Hashimoto teaches wherein the light shielding film includes a first opening that overlaps with the first photoelectric conversion region (fig. 1).
Regarding Claim 9, Hashimoto teaches wherein the light shielding film includes a second opening that overlaps with the second photoelectric conversion region (fig. 1).
Regarding Claim 10, Hashimoto teaches wherein the second opening is smaller than the first opening (fig. 1 and paragraph 23).
Regarding Claim 11, referring to Figs. 1-3 and related text, Hashimoto teaches an electronic apparatus, comprising: a light detecting device including: a first pixel (101) including: a first on-chip lens (121 at 101); a first photoelectric conversion region (PD at 101) disposed below the first on-chip lens; and a first color filter region (118 at 101) disposed between the first on-chip lens and the first photoelectric conversion region in a cross-sectional view (fig. 1 and paragraphs 18-21); and a second pixel (102) adjacent to the first pixel, the second pixel including: a second on-chip lens (121 at 102); a second photoelectric conversion region (121 at 102) disposed below the second on-chip lens; and a second color filter region (119 at 102) disposed between the second on-chip lens and the second photoelectric conversion region in the cross-sectional view (fig. 1 and paragraphs 18-21); and a light shielding film (110/122/123 at 101 and 102) disposed between the first on-chip lens and the first photoelectric conversion region and between the second on-chip lens and the second photoelectric conversion region, in the cross-sectional view, wherein the light shielding film overlaps a first area of the first photoelectric conversion region and a second area of the second photoelectric conversion region, and wherein the second area is greater than the first area (figs. 1, 3, and paragraphs 21-23, 30-31).
Regarding Claim 12, Hashimoto teaches further comprising a first layer (109 at 101 and 102) disposed between the first color filter region and the first photoelectric conversion region and the second color filter region and the second photoelectric conversion region in the cross-sectional view (paragraph 20).
Regarding Claim 13, Hashimoto teaches wherein the first layer includes silicon oxide (paragraph 20).
Regarding Claim 14, Hashimoto teaches wherein the second color filter region is configured to transmit white light (paragraph 21, transparent).
Regarding Claim 15, Hashimoto teaches wherein the first color filter region is configured to transmit red, green, or blue light (paragraph 21, green).
Regarding Claim 16, Hashimoto teaches wherein a material of the second color filter region is a same material as that of the second on-chip lens (paragraph 21).
Regarding Claim 17, Hashimoto teaches wherein the light shielding film includes a first opening that overlaps with the first photoelectric conversion region (fig. 1).
Regarding Claim 18, Hashimoto teaches wherein the light shielding film includes a second opening that overlaps with the second photoelectric conversion region (fig. 1).
Regarding Claim 19, Hashimoto teaches wherein the second opening is smaller than the first opening (fig. 1 and paragraph 23).
Regarding Claim 20, referring to Figs. 1-3 and related text, Hashimoto teaches a production method for producing a light detecting device having a plurality of pixels including a first pixel (101) and a second pixel (102) adjacent to the first pixel (paragraph 18), the method comprising: forming a light shielding film (110/122/123 at 101 and 102) between a first on-lens chip (121 at 101) and a first photoelectric conversion region of the first pixel (PD at 101) and between a second on-lens chip (121 at 102) and a second photoelectric conversion region of the second pixel (PD at 102) in a cross-sectional view (fig. 1 and paragraphs 18-23), wherein the light shielding film overlaps a first area of the first photoelectric conversion region and a second area of the second photoelectric conversion region, and wherein the second area is greater than the first area (figs. 1, 3, and paragraphs 21-23, 30-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Regarding Claim 7, teaching of Hashimoto has been discussed above including that the second color filter region 119 is provided with a so-called colorlessness and transparent color filter (paragraph 21).  While Hashimoto does not explicitly disclose a material choice for the transparent color filter, it is known to one of ordinary skill in the art that silicon oxide is considered as transparent material.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize readily available transparent material such as silicon oxide for the transparent color filter having the predictable functionality.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829